Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Reeves Hazel, III, appeals the district court’s judgment adopting the magistrate judge’s report and recommendation granting summary judgment to Ap-pellee Captain C. McElvogue, and dismissing Hazel’s 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pau-peris and dismiss the appeal for the reasons stated by the district court. Hazel v. McElvogue, No. 8:10-cv-00524-RMG, 2011 WL 1559227 (D.S.C. Apr. 25, 2011). We grant McElvogue’s motion to strike certain affidavits from the docket. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.